Citation Nr: 0323497	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-10 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for neurological residuals 
of organophosphate, induced-delayed polyneuropathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







REMAND

In April 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA and non-VA 
health care providers who have treated him for any 
neurological condition since 1993 (the records of 
which have not already been obtained).  Obtain the 
records from each health care provider he 
identifies.  He should specifically clarify whether 
the following diagnostic studies were conducted by 
private or VA physicians and, if so, provide the 
information necessary to obtain the examination 
reports:  electromyogram (EMG)/nerve conduction 
velocity (NCV) studies; visual evoke potentials; 
somatosensory evoked potentials; basic metabolic 
workup, including Vitamin B-12 levels; 
immunofixation electrophoresis; toxin screen and 
Lime disease titer.

2.  Make arrangements with the appropriate VA 
medical facility(ies) for the veteran to undergo an 
examination by a neurologist.  The examiner should 
comment on whether any of the following studies are 
of record:  EMG/NCV studies; visual evoke 
potentials; somatosensory evoked potentials; basic 
metabolic workup, including Vitamin B-12 levels; 
immunofixation electrophoresis; toxin screen and 
Lime disease titer.  If such studies are not of 
record, the examiner should-if necessary, consider 
conducting them to determine the etiology of any 
neurological condition the veteran currently has.  
And since the purpose of examining the veteran 
is to assist in determining whether any of his 
current neurological conditions are related to his 
service in the military, or somehow part and parcel 
of is military service, it is absolutely essential 
that the VA examiner comment on this.  The legal 
standard is whether it is at least as likely as not 
that the veteran suffers from any neurological 
residuals as a result of in-service exposure to 
hens, vaccinations, organophosphates (Dursban), 
Pyridostigmine Bromide, pyrethrin insecticides 
(Permethrin), or N, N-diethyl-m-toluamide (Deet).  
If the examiner believes such a question is beyond 
his or her expertise, then referral to a VA or 
other physician competent to provide such an 
opinion is required.  Send the claims folder (c-
file) to the examiner for a review of the veteran's 
pertinent medical history.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





